Citation Nr: 0840644	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-07 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hallux valgus of the right foot.

2.  Entitlement to an evaluation in excess of 10 percent for 
a low back disability, characterized as a sacroiliac strain.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The veteran had active service from August 1996 to August 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  Jurisdiction over the claims file was 
subsequently transferred to the RO in Los Angeles, 
California.  

On his Form 9, the veteran requested a hearing before the 
Board.  The hearing was scheduled for September 24, 2008, at 
the Los Angeles RO.  However, the veteran did not report for 
the hearing, and no request for postponement was received and 
granted prior to the hearing date.  Therefore, this case will 
be processed as though the request for a hearing was 
withdrawn, and the Board can now proceed to appellate review.  
See 38 C.F.R. § 20.702(d).  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
right foot hallux valgus has been manifested by reports of 
pain with walking, prolonged standing, and extension of the 
first metatarsophalangeal joint; objectively, the veteran's 
gait has not demonstrated any instability, flexion and 
extension of the right foot was normal, 
X-rays did not show any degenerative changes, and the great 
toe had normal angulation.

2.  Throughout the rating period on appeal, the veteran's low 
back disorder has been manifested by pain with walking 5 to 
10 minutes; objectively, flexion related to the sacroiliac 
injury has been shown to be 90 degrees with combined range of 
motion greater than 120 degrees, with moderate lordosis, and 
with normal X-rays of the spine.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right foot hallux valgus have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5280 (2008).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for sacroiliac spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, a letter was sent to the veteran in April 2006, 
prior to the initial RO decision which is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate the claims, and of the veteran's and 
VA's respective duties for obtaining evidence.  It described 
what the evidence should show, including how the claimed 
disability affects the veteran's employment.  Although no 
longer required, the veteran was also asked to submit 
evidence and/or information in his possession to the RO.  In 
addition, the letter described how VA calculates disability 
ratings and effective dates.

It is acknowledged that the VCAA letter sent to the veteran 
in April 2006 does not appear to fully satisfy the 
requirements of Vasquez-Flores, in that it did not specify 
that the evidence should show how the disability affected the 
veteran's daily life.  Therefore, to this extent, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be satisfied solely by various 
post-decisional communications.  See Mayfield v. Nicholson, 
supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.

In this case, a letter was sent to the veteran in May 2008 
providing him with the schedules that would be used to 
evaluate his low back disability and advising him that the 
Board would consider evidence showing how his disabilities 
affect his employment and daily life.  The claim was 
subsequently re-adjudicated in the August 2008 SSOC.  In 
addition, the July 2006 rating decision, January 2007 SOC, 
and August 2008 SSOC explained the basis for the RO's action, 
and the SOC and SSOC provided him with additional 60-day 
periods to submit more evidence.  Thus, the Board finds that 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess 
and Vasquez-Flores have been satisfied.

The Board finds that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.


In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  In addition, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against an adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

In general, it should be noted that separate ratings for 
separate time periods, referred to as "staged ratings," are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the veteran's sacroiliac strain claim, the 
Board notes that the rating system and diagnostic codes 
regarding diseases and injuries of the spine were amended 
effective September 26, 2003, prior to the filing of the 
veteran's request for an increased rating.  The present 
appeal is therefore governed by the current General Rating 
Formula for Diseases and Injuries of the Spine.  

For the pertinent Diagnostic Codes (DCs) 5235 to 5243 (unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome based on incapacitating episode), a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine. 

A 20 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Finally, a 10 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height. 

The new rating criteria also include the following 
provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Pursuant to Diagnostic Code 5243 (regarding intervertebral 
disc syndrome (IVDS)), a 60 percent disability rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  A 20 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 
months. 

A 10 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months.  
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation can be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method results in the higher evaluation.


It should also be noted that, when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Facts and Analysis

In a November 1999 rating decision, the veteran was granted 
service connection for right foot hallux valgus with scar, 
and sacroiliac strain.  He was assigned a 10 percent 
evaluation for each disability, effective from August 8, 
1999, the day following the date of his separation from 
active military service.  

The veteran filed a claim in March 2006 contending that he is 
entitled to a higher evaluation based on the current level of 
his right foot hallux valgus and sacroiliac strain 
disability.  



1.  Right Foot Hallux Valgus

The Board will first examine the record to determine whether 
a higher rating is warranted for the veteran's right foot 
disability, and will begin by reviewing the medical evidence 
regarding the right foot relating to the rating period on 
appeal.  As pertinent background information, the Board notes 
that the veteran was diagnosed with right foot hallux valgus 
and underwent a Chevron bunionectomy on the right foot on 
March 5, 1999, at the Winn Army Community Hospital, while 
still in active service.  Hardware was placed in the 
veteran's right foot during this surgery.  

In January 2006, the veteran saw an orthopedist at the 
Milwaukee VA Medical Center (VAMC), and complained of right 
foot pain with shoe wear or contact.  The doctor noted 
prominent hardware, to which he attributed the pain.  The 
veteran underwent surgery to remove the hardware, as well as 
a mucosinous cyst excision, the following month.  Two weeks 
following surgery, the veteran reported no pain.  There were 
2 stitches on the lateral aspect of the right great toe, with 
no drainage or inflammation.  The sutures were removed.  

The veteran was afforded a VA examination in May 2006.  He 
reported constant pain on the dorsal surface of his right 
foot next to his first toe, which was not relieved with 
either Tylenol or heat.  He did not report any swelling, 
heat, or redness, although he stated he had occasional 
numbness over his bunionectomy scar.  He stated he was able 
to stand for 15 minutes and walk 1 or 2 blocks prior to the 
onset of right foot pain.  Further, he stated the pain had 
not improved since his February 2006 surgery.  The veteran 
stated he was fired from his job in October 2005 due to his 
frequent need to sit down because of his back and foot pain.  
The examiner observed a well-healed, 4-centimeter scar over 
the right great toe, with no keloid formation.  The veteran 
was able to walk on his heels and squat, but was not able to 
walk on his tip-toes due to pain.  Flexion and extension of 
the foot in both passive and active ranges of motion was 
normal.  There was pain on passive and active extension of 
the first metatarsophalangeal joint that started at 5 degrees 
and persisted with repeated attempts.  Peripheral pulses were 
normal.  Sensation was diminished over the surgical scar, but 
was otherwise normal.  The first toe had normal angulation.  
The examiner assessed status post bunionectomy and hardware 
removal of the right foot and noted that the degree of 
functional impairment reported by the veteran was out of 
proportion to the clinical examination findings.  

The veteran underwent another VA examination in December 
2006, at which he reported "lots of pain" in his right 
foot.  Ibuprofen and Tylenol #3 did not relieve the pain, but 
cold helped.  He reported numbness over the bunionectomy 
area, and difficulty walking long distances, such as walking 
his dog.  He stated he had not sought any additional 
treatment for his foot since February 2006, when he had 
undergone surgery to remove the hardware.  He said he used a 
cane for walking every other day.  On physical examination, 
the veteran was cautious with ambulation, but there was no 
evidence of gait instability.  Also, once he was outside the 
examination room, he walked at a brisk gait without evidence 
of antalgia or stiffness.  There was numbness over the right 
foot scar, but no evidence of erythema and no keloid 
formation.  The veteran was able to fully extend and flex his 
first toe, which had normal alignment and angulation.  There 
was no crepitus or other restriction noted with range of 
motion of the toe, and the pain did not change with range.  
X-rays of the right foot from May 2006 were reviewed, the 
findings of which were status post bunionectomy with no 
degenerative changes in the first metatarsophalangeal joint.  

There are no records of treatment regarding the right foot 
following the December 2006 VA examination.  

Based on the foregoing, the Board finds that the evidence of 
record fails to support an evaluation in excess of 10 
percent.

The veteran was assigned a rating under Diagnostic Code 5280, 
found in 38 C.F.R. § 4.71(a), which addresses unilateral 
hallux valgus.  There are only 2 rating criteria under this 
code.  First, an evaluation of 10 percent is warranted where 
the condition is operated with resection of the metatarsal 
head.  Second, an evaluation of 10 percent is warranted if 
the condition is severe and equivalent to amputation of the 
great toe.  There are no criteria which would entitle the 
veteran to an evaluation higher than 10 percent under this 
diagnostic code.  Therefore, the Board finds that the veteran 
is not entitled to an increased rating under DC 5280.

The Board has also considered whether the competent evidence 
establishes any additional functional limitation due to 
factors such as pain, weakness, incoordination, or 
fatigability such that the veteran's disability picture is 
more nearly approximated by a rating in excess of 10 percent.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  

However, there is no evidence that there are additional 
functional limitations not reflected in the currently 
assigned evaluation.  For example, flexion and extension of 
the great toe were normal at both the May and December 2006 
VA examinations.  Although the veteran reported pain on range 
of motion tests, the May 2006 examiner concluded that the 
degree of functional impairment reported by the veteran was 
out of proportion to clinical findings.  In addition, the 
December 2006 examiner observed the veteran walking with a 
normal gait when outside the examination room.  In sum, there 
were no factors such as pain or weakness demonstrated that 
would allow for a rating in excess of 10 percent.  

Next, the Board has considered whether there are any 
alternate diagnostic codes that would serve as a basis for a 
higher evaluation.  In this regard, as the evidence fails to 
demonstrate any degenerative changes, Diagnostic Code 5003 is 
not for application.  Also, there is no evidence of acquired 
flatfoot, so DC 5276 does not apply, nor does DC 5281, which 
applies to hallux rigidus.  There are no other relevant code 
sections for consideration.

In conclusion, the evidence does not support an evaluation in 
excess of 10 percent for the veteran's right foot hallux 
valgus for any portion of the rating period on appeal.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

Finally, while the veteran reports that he was fired from his 
previous job in October 2005 because of his frequent need to 
sit down, the December 2006 VA examination report shows that 
he was in cosmetology school, and there is no medical 
evidence that the right foot disability at issue has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation) or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.  

2.  Sacroiliac Strain

Next, the Board will consider whether a higher rating is 
warranted for the veteran's sacroiliac strain, and will begin 
by reviewing the medical evidence regarding the veteran's 
back pain for the rating period on appeal.

A Union Grove VAMC treatment note shows that the veteran 
reported worsening of chronic back pain in January 2006.  He 
stated the pain recurred after he was sent to jail, and that 
getting down from the upper bunk where he slept aggravated 
his back pain.  He was getting some relief from Ibuprofen, 
but it was becoming less effective with time.  The doctor 
assessed musculoskeletal low back pain and wrote a 
prescription for a supportive mattress and a low bunk.  

Next, the veteran was afforded a VA examination in May 2006. 
He gave a history of lifting a tire in 1998 and feeling his 
back pop.  He reported pain in his right lower back every 
morning that lasted for 20 minutes and improved with Tylenol, 
hot and cold packs, and warm baths.  He did not report any 
flare-ups.  He stated he sometimes uses a cane at home and a 
back brace very infrequently.  He stated he was able to walk 
1 block or 5 to 10 minutes before the onset of back pain.  He 
reported difficulty bending forward and tying his shoes, but 
was otherwise able to take care of his daily living 
activities.  He said he had been fired from his last job in 
October 2005, due to his need to sit frequently secondary to 
back pain.  Finally, he said he was not able to participate 
in sports or heavy exertion.  On physical examination, there 
was a moderate amount of lordosis, with no spinal or 
paraspinal tenderness.  Forward flexion was 90 degrees and 
extension was 20 degrees.  The veteran reported pain with 
extension of his back at 10 degrees and that persisted with 
repeat attempts.  Left and right lateral bending was 30 
degrees, and rotation was 30 degrees.  There was no muscle 
spasm, and straight-leg raise was negative.  Gait was intact.  
X-rays of the lumber spine were normal.  The examiner opined 
that the veteran's current symptoms were not related to the 
initial 1998 back injury.  

In November 2006, the veteran was involved in a car accident 
and reported to St. Mary's emergency department with 
complaints of a stiff neck with pain radiating down his right 
arm and leg.  He also had back pain radiating up and down his 
spine.  X-rays were negative.  He followed up at the 
Milwaukee VAMC.  Several days after the accident, he had full 
range of motion, but continued to complain of muscle 
stiffness.  The pain was managed with Flexeril and Naproxen.  

The veteran was afforded a second VA examination in December 
2006, at which he reported no improvement in his neck and 
back pain since the November 2006 car accident, even with 
medications and muscle relaxants.  He rated his pain at a 
level of 9 out of 10 in severity.  At that time, he had just 
begun physical therapy, which consisted of treatment with hot 
and cold packs.  Physical examination revealed a moderate 
amount of lordosis, and tenderness over the paraspinals 
between L2 and L5 and the sacroiliac joint.  Flexion was 20 
degrees, and extension was 10 degrees.  Lateral bending was 
25 degrees bilaterally, and rotation was 30 degrees 
bilaterally.  Repetitive testing did not change range of 
motion.  As previously mentioned, the veteran walked slowly 
and stiffly while in the examination room; however, when 
observed outside the room, he walked with a brisk gait 
without evidence of antalgia or stiffness.  The examiner 
diagnosed a lumbar strain caused by the recent motor vehicle 
accident, as well as a sacroiliac strain.  The examiner 
further noted that the recent car accident would affect the 
ability to determine residuals from the sacroiliac injury, 
and that the veteran's current symptoms were located in the 
lumbar spine rather than the sacroiliac area.  Also, there 
were inconsistencies on examination.  For example, the 
veteran had full flexion and extension in the emergency room 
following the November 2006 accident, but could only achieve 
10 to 20 degrees of flexion and 10 degrees of extension at 
this examination.  The examiner concluded that it was less 
likely than not that the veteran's current findings of 
restriction of motion were due to the documented left 
sacroiliac injury in active service.  Rather, the examiner 
thought it more likely than not that the current findings 
were due to various etiologies, including the November 2006 
car accident.  

Based on the foregoing, the Board finds that the evidence of 
record fails to support an evaluation in excess of 10 
percent.

The veteran was assigned a rating under Diagnostic Code 5236, 
which addresses sacroiliac injury and weakness.  Thus, the 
General Rating Formula for Diseases and Injuries of the Spine 
will be considered first.    

The range of motion tests conducted at the May 2006 VA 
examination, described above, do not meet the criteria for 
the next higher rating category of 20 percent under the 
General Rating Formula for Diseases and Injuries of the Spine 
for Diagnostic Codes 5235 to 5243.  The tests showed forward 
flexion to 90 degrees and combined range of motion greater 
than 120 degrees.  The Board notes the limitation of motion 
reported by the December 2006 VA examiner.  Forward flexion 
was reported on that occasion to be 20 degrees which would 
warrant an evaluation of 40 percent.  However, the examiner 
noted that the limitation of motion demonstrated at that 
examination was more likely than not due to the veteran's 
non-service connected lumbar strain, which resulted from the 
November 2006 car accident.  Further, range of motion testing 
in November 2006, just after the car accident, was within 
normal limits.  Overall, the preponderance of the evidence 
shows that flexion has been significantly greater than 20 
degrees and the evidence does not more nearly reflect the 
criteria for the 40 percent evaluation or even the next 
higher 20 percent rating category; therefore, the 10 percent 
rating is the appropriate evaluation.  38 C.F.R. § 4.7.

Next, the Board has considered whether a rating in excess of 
10 percent is warranted under Diagnostic Code 5243 based on 
incapacitating episodes.  As previously mentioned, DC 5243 
deals with Intervertebral Disc Syndrome, which can include 
degenerative disc disease and sciatica, among other 
disorders.  However, in order to meet the criteria for a 
compensable rating under this diagnostic code, the veteran 
must show that a physician ordered bed rest to treat the 
disorder.  In this case, during the December 2006 VA 
examination, the veteran reported no physician-prescribed bed 
rest in the past 12 months.  Therefore, the veteran does not 
meet the criteria for a higher rating under DC 5243.  

The Board must consider whether the competent evidence 
establishes any additional functional limitation due to 
factors such as pain, weakness, incoordination or 
fatigability such that the veteran's disability picture is 
more nearly approximated by the next higher rating category.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  
   
As previously discussed, the pain and limitation of motion 
described in the December 2006 VA examination report is 
attributed to the residuals from the lumbar strain caused by 
the November 2006 car accident, rather than to the service-
connected sacroiliac strain.  On all other tests, the veteran 
has demonstrated full range of motion with relatively little 
pain.  Thus, while there was pain on motion during the 
December 2006 VA examination, the overall evidence fails to 
show that such pain resulted in additional functional 
limitation such as to enable a finding that the veteran's 
disability picture most nearly approximates the next-higher 
20 percent evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine.   
  
The Board has also considered whether any alternate 
diagnostic codes might serve as a basis for an increased 
rating.  In this regard, x-rays of the spine were all normal, 
and thus, DC 5003, which addresses degenerative arthritis, is 
not applicable.  There are no other applicable diagnostic 
codes available for consideration.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, there is no 
evidence of any radiculopathies, neurological deficits or 
neuralgias related to the veteran's sacroiliac spine 
disability.  Thus, an additional separate rating is not 
applicable here.  

In conclusion, the evidence does not support an evaluation in 
excess of 10 percent for the veteran's sacroiliac spine 
disability for any portion of the rating period on appeal.  
As above, where the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is not applicable. 

Finally, while the veteran reports that he was fired from his 
job in 2005 due to his frequent need to sit down due to back 
and foot pain, there is no medical evidence indicating the 
veteran has work restrictions due to his pain.  Further, the 
overall evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation) 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, remand for referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.  
  

ORDER

Entitlement to an evaluation in excess of 10 percent for 
hallux valgus of the right foot is denied.

Entitlement to an evaluation in excess of 10 percent for a 
low back disability, characterized as a sacroiliac strain, is 
denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


